UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA : SEALED INDICTMENT

 

~ Ve - : 19 Cr.

KELLY RIVAS,
a/k/a “Grumpy,”

 

Defendant.

COUNT ONE
The Grand Jury charges:

FACTUAL BACKGROUND

 

1. At all times relevant to this Indictment, KELLY
RIVAS, a/k/a “Grumpy,” the defendant, was a leader, member and
associate of Mara Salvatrucha (“MS-13”), a transnational gang that
operates in, among other places, El Salvador and the United States.

2. MS-13 leadership, members, and associates have
committed murder, malicious wounding with serious injury, serious
assaults, kidnappings, firearms trafficking, extortion, and
distribution of narcotics in interstate and international
commerce, among other crimes.

3. Within the United States, major MS-13 chapters, or
“cligues,” have been established in states throughout the country,

including New York and Virginia. The Hollywood Locos Salvatrucha
(“HLS”) is an MS~-13 clique that operates in the United States
within Washington, D.C., Maryland, Virginia, New York, and
elsewhere.

4, HLS members have committed murderand other acts of
violence, and generated revenues on behalf of MS-13, including
through robbery, extortion, firearms trafficking, and narcotics
distribution.

5. HLS clique members, like members of other MS-13
cliques, are required to pay monthly dues, which MS~13 uses to
Support various gang activities and to provide funds to
incarcerated MS-13 members.

6. During the time period of the Indictment, KELLY
RIVAS, the defendant, was a member of HLS, and ultimately became
a senior leader within HLS. Among other things, RIVAS was
responsible for collecting dues from MS-13 members. RIVAS
collected such dues and transmitted funds to other members of
MS-13, including incarcerated MS-13 members, and MS-13 members in
El Salvador.

7. MS-13 members were pressured to meet their dues
payment obligations by any means necessary, including through
criminal activities that would generate income, and MS-13 members
who failed to pay dues were threatened and physically harmed.

MS-13 members who tried to withdraw from the gang would be “green
lit” by the gang, meaning that the gang’s leadership, including
RIVAS, would authorize the gang to murder the withdrawing member.

Conspiracy to Commit Extortion

 

8. From at least in or about 2013 to the present, in
the Southern District of New York and elsewhere, KELLY RIVAS, a/k/a
“Grumpy,” the defendant, and others known and unknown, unlawfully
and knowingly combined, conspired, confederated, and agreed
together and with each other to commit extortion, as that term is
defined in 18 U.S.C. § 1951(b) (2), by obtaining money and property
from and with the consent of another person, which consent would
have been and was induced by the wrongful use of actual and
threatened force, violence, and fear, and thereby would and did
obstruct, delay, and affect commerce and the movement of articles
and commodities in commerce, as that term is defined in 18 U.S.C.
§ 1951(b) (3), to wit, RIVAS and co-conspirators used actual and
threatened force, violence, and fear to collect and to attempt to
collect dues from members of MS-13.

(Title 18, United States Code, Section 1951.)

FORFEITURE ALLEGATION

 

9. As a result of committing the offense alleged in
Count One of this Indictment, KELLY RIVAS, a/k/a “Grumpy,” the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a)(1)(C) and Title 28 United

States Code, Section 2461(c), any and all property, real and
personal, that constitutes or is derived from proceeds traceable
to the commission of said offense, including but not limited to a
sum of money in United States currency representing the amount of
proceeds traceable to the commission of said offense that the
defendant personally obtained.

Substitute Asset Provision

 

10. If any of the above described forfeitable property,
as a result of any act or omission of the defendant:
a. Cannot be located upon the exercise of due
diligence;
b. Has been transferred or sold to, or deposited

with, a third person;

c. Has been placed beyond the jurisdiction of the
Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property which

cannot be subdivided without difficulty;
lt is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p) and Title 28, United States Code,
ay

Section 2461(c), to seek forfeiture of any other property of said
defendant up to the value of the forfeitable property.
(Title 18, United States Code, Section 981; Title 21, United

States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Gombe Refyy 4 ee

FOREPERSON Geoffrey ’S. Berman y
United States Attorney
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— Vv. —
KELLY RIVAS, a/k/a “Grumpy,”

Defendant.

 

SEALED INDICTMENT

 

19 Cr.
(18 U.S.C. § 1951.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

pate hoe LAA

Foreperson.

 

 
